Case 2:19-cr-00019-PLM ECF No. 44, PagelD.66 Filed 11/23/20 Page 1 of 10

\

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
NORTHERNDIVISION

UNITED STATES OF AMERICA,

 

No, 2:19-cr-19
Plaintiff,
Vv.
RALPH FLETCHER HEPNER, JR., Hon. PAUL L. MALONEY
U.S. District Judge
Defendant.
/
PLEA AGREEMENT

This constitutes the plea agreement between Ralph Fletcher Hepner the
United States Attorney’s Office for the Western District of Michigan. The terms of
the agreement are as follows:

1. Defendant Agrees to Plead Guilty. Defendant agrees to plead guilty to
Count 3 of the Indictment. Count 3 charges Defendant with Abusive Sexual
Contact with a Child under Twelve Years in violation of Title 18, United States
Code, Sections 2444(a)(5), 2244(c), 2241(c), 2246(3), 1151 and 1152.

2. Defendant Understands the Crime. In order for Defendant to be guilty
of violating Title 18, United States Code, Sections 2444(a)(5), 2244(c), 2241(c),
2246(3), 1151 and 1152, the following must be true:

a. That Defendant knowingly engaged in or caused sexual contact
with the intent to abuse, humiliate or harass, degrade or arouse or gratify the
sexual desire of any person;

b. The victim had not attained the age of 12 years at the time of

the offense;

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.67 Filed. 11/23/20 Page 2 of 10

C, That Defendant is a non-Indian as defined by federal law;
d. That A.L.P. is an Indian as defined by federal law; and
e. That the offense was committed in Indian country.

Defendant is pleading guilty because Defendant is guilty of the charge
described above.

3. Defendant Understands the Penalty. The statutory maximum
sentence that the Court can impose for a violation of Title 18, United States Code,
Sections 2444(a)(5), 2244(c), 2241(c), 2246(8), 1151 and 1152, is the following:
imprisonment for any term of years up to life; any term of years not less than 5 or
up to life of supervised release; a fine of $250,000; a mandatory special assessment
of $100; and an additional special assessment of $5,000. Defendant agrees to pay
the special assessments at or before the time of sentencing unless Defendant
affirmatively demonstrates to the Court that Defendant lacks the ability to pay.

4. Sex Offender Registration. Defendant acknowledges and agrees that
Defendant must register as a sex offender in all applicable jurisdictions, including,
but not limited to the jurisdictions where Defendant was convicted, resides, works,
and attends school. Defendant understands that failure to register may subject him
to prosecution.

5. Mandatory Restitution (MVRA). Defendant understands that he will

 

be required to pay full restitution as required by law.
6. Supervised Release Defined. Supervised release is a period of time

following imprisonment during which Defendant will be subject to various

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.68 Filed.11/23/20 Page 3 of 10

restrictions and requirements. Defendant understands that if he violates one or
more of the conditions of any supervised release imposed, he may be returned to
prison for all or part of the term of supervised release, which could result in the
Defendant serving a total term of imprisonment greater than the statutory
maximum stated above.

7. Factual Basis of Guilt. Defendant and the U.S. Attorney’s Office agree
and stipulate to the following statement of facts which need not be proven at the
time of the plea or sentencing:

Between on or about January 1, 2018, and February 16, 2018, Defendant
knowingly engaged in and caused sexual contact with A.L.P. This occurred while at
their residence located on the Sault Ste. Marie Tribe’s reservation. Specifically,
while alone with A.L.P. and her siblings, Defendant took A.L.P from her bedroom
into their living room. Defendant then touched her genitalia with his hand. This
was done with the intent to arouse and gratify his sexual desires. A.L.P. was nine
years old at the time of the offense. Defendant is a non-Indian. A.L.P. is an enrolled
member of the Sault Ste. Marie Tribe of Chippewa Indians and thus an Indian as
defined by federal law.

Defendant furthers agrees that the government would present testimony and
exhibits at sentencing that would show that Defendant, while alone with ALP and
her siblings, took ALP from her bedroom into the living room. He then prevented

ALP from returning to her bedroom. Once in the living room, he sat on the couch

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.69 Filed.11/23/20 Page 4 of 10

t \

with ALP and penetrated her genital opening with his finger. This was done
underneath A.L.P.’s clothing and was skin-to-skin contact.

Defendant understands that the government will argue that the conduct
described above qualifies as criminal sexual abuse or an attempt to engage in
criminal sexual abuse as defined in 18 U.S.C. § 2241.

8. Dismissal of Other Counts/Charges. The U.S. Attorney’s Office agrees
to move to dismiss the remaining counts of the Indictment against Defendant at the
time of sentencing. Defendant agrees, however, that in determining the sentence
the Court may consider the dismissed counts in determining the applicable
Sentencing Guidelines range, where the sentence should fall within the applicable
guidelines range, and the propriety of any departure from the calculated guidelines
range. By this agreement, Defendant does not concede that an increased sentence
or an upward departure is, in fact, warranted.

9. Acceptance of Responsibility. The U.S. Attorney’s Office agrees not to

 

oppose Defendant’s request for a two-level reduction of his offense level for
acceptance of responsibility under Section 3E1.1(a) of the Sentencing Guidelines.
However, the U.S. Attorney’s Office reserves the right to object to Defendant’s
request if it subsequently learns of conduct by Defendant that is inconsistent with
the criteria set forth in the Commentary to Section 8E1.1. Should the Court grant
a two-level reduction as provided herein, the Government will move the Court to
grant an additional one-level reduction if the adjusted offense level is 16 or greater

pursuant to Section 3E1.1(b).

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.70 Filed 11/23/20 Page 5 of 10

10. The Sentencing Guidelines. Defendant understands that, although the
United States Sentencing Guidelines (the “Guidelines”) are not mandatory, the
Court must consult the Guidelines and take them into account when sentencing
Defendant. Defendant understands that the Court, with the aid of the presentence
report, will determine the facts and calculations relevant to sentencing. Defendant
understands that Defendant and Defendant’s attorney will have the opportunity to
review the presentence report and to make objections, suggestions, and
recommendations concerning the calculation of the Guideline range and the
sentence to be imposed. Defendant further understands that the Court shall make
the final determination of the Guideline range that applies in this case, and may
impose a sentence within, above, or below the Guideline range, subject to the
statutory Choose an item. penalties described elsewhere in this Agreement.
Defendant further understands that disagreement with the Guideline range or
sentence shall not constitute a basis for withdrawal of the plea.

11. There is No Agreement About the Final Sentencing Guidelines Range.
Defendant and the U.S. Attorney’s Office have no agreement as to the applicable
Sentencing Guidelines factors or the appropriate guideline range. Both parties
reserve the right to seek any sentence within the statutory maximum, and to argue
for any criminal history category and score, offense level, specific offense
characteristics, adjustments and departures.

12. Waiver of Constitutional Rights. By pleading guilty, Defendant gives

up the right to persist in a plea of not guilty and the right to a speedy and public

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.71 Filed.11/23/20 Page 6 of 10

trial by jury or by the Court. As a result of Defendant’s guilty plea, there will be no
trial. At any trial, whether by jury or by the Court, Defendant would have had the
following rights:

a. The right to the assistance of counsel, including, if Defendant
could not afford an attorney, the right to have the Court appoint an attorney to
represent Defendant.

b. The right to be presumed innocent and to have the burden of
proof placed on the Government to prove Defendant guilty beyond a reasonable
doubt.

Cc. The right to confront and cross-examine witnesses against
Defendant.

d. The right, if Defendant wished, to testify on Defendant’s own
behalf and present evidence in opposition to the charges, including the right to call
witnesses and to subpoena those witnesses to testify.

e. The right not to be compelled to testify, and, if Defendant chose
not to testify or present evidence, to have that choice not be used against
Defendant.

f. By pleading guilty, Defendant also gives up any and all rights to
pursue in this Court or on appeal any affirmative defenses, Fourth Amendment or
Fifth Amendment claims, and other pretrial motions that have been filed or could

be filed.

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.72 Filed.11/23/20 Page 7 of 10

13. Waiver of Other Rights.

a. Waiver. In exchange for the promises made by the government
in entering this plea agreement, Defendant waives all rights to appeal or
collaterally attack Defendant’s conviction, sentence, or any other matter relating to
this prosecution, except as listed below.

b. Exceptions. Defendant may appeal or seek collateral relief to
raise a claim, if otherwise permitted by law in such a proceeding, on the following
grounds:

l. Defendant’s sentence on any count of conviction exceeded
the statutory maximum for that count;

i. Defendant’s sentence was based on an unconstitutional
factor, such as race, religion, national origin, or gender;

ii. the district court incorrectly determined the Sentencing

Guidelines range, if Defendant objected at sentencing on that basis;

lv. Defendant’s sentence is above the Sentencing Guidelines
range as determined by the court at sentencing and is unreasonable;
v. the guilty plea was involuntary or unknowing;
vi. an attorney who represented Defendant during the course
of this criminal case provided ineffective assistance of counsel.
If Defendant appeals or seeks collateral relief, Defendant may not present

any issue in the proceeding other than those described in this subparagraph.

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.73 Filed.11/23/20 Page 8 of 10

14. FOTIA Requests. Defendant hereby waives all rights, whether asserted
directly or by a representative, to request or receive from any department or agency
of the United States any records pertaining to the investigation or prosecution of
this case, including without limitation any records that may be sought under the
Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. §
552a,

15. The Court is not a Party to this Agreement. Defendant understands
that the Court is not a party to this agreement and is under no obligation to accept
any recommendation by the U.S. Attorney’s Office or the parties regarding the
sentence to be imposed. Defendant further understands that, even if the Court
ignores such a recommendation or imposes any sentence up to the maximum
established by statute, Defendant cannot, for that reason, withdraw his guilty plea,
and he will remain bound to fulfill all of his obligations under this agreement.
Defendant understands that no one—not the prosecutor, Defendant’s attorney, or
the Court—can make a binding prediction or promise regarding the sentence
Defendant will receive, except that it will be within the statutory maximum.

16. This Agreement is Limited to the Parties. This agreement is limited to
the U.S. Attorney’s Office for the Western District of Michigan, and cannot bind any
other federal, state or local prosecuting, administrative or regulatory authority.
This agreement applies only to crimes committed by Defendant. This agreement

does not apply to or preclude any past, present, or future forfeiture or civil actions.

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.74 Filed 11/23/20 Page 9 of 10

17. Consequences of Breach. If Defendant breaches any provision of this
agreement, including any promise of cooperation, whether before or after
sentencing, the United States shall have the right to terminate this agreement, or
deny any or all benefits to which Defendant would otherwise be entitled under the
terms of this agreement. In the event that the United States elects to terminate
this agreement, the agreement shall be considered null and void, and the parties
shall return to the same position they were in prior to the execution of this
agreement, as though no agreement ever existed. In such an event, Defendant shall
remain liable for prosecution on all original charges, and the United States shall be
free to bring such additional charges as the law and facts warrant. Defendant
further agrees to waive and forever give up his right to raise any claim that such a
prosecution is time-barred if the prosecution is brought within one (1) year of the
breach that gives rise to the termination of this agreement.

18. This is the Complete Agreement. This agreement has been entered

 

into by both sides freely, knowingly, and voluntarily, and it incorporates the
complete understanding between the parties. No other promises have been made,
nor may any additional agreements, understandings or conditions be entered into

unless in a writing signed by all parties or on the record in open court.

ANDREW BYERLY BIRGE
United States Attorney

plow. 23, 2elo DAWA. usa

Date «2 HANNAH NUBOBEE
Assistant United States Attorney

 

 

 
Case 2:19-cr-00019-PLM ECF No. 44, PagelD.75 Filed 11/23/20 Page 10 of 10

I have read this agreement and carefully discussed every part of it with my
attorney. I understand the terms of this agreement, and I voluntarily agree to
those terms. My attorney has advised me of my rights, of possible defenses, of the
sentencing provisions, and of the consequences of entering into this agreement. No
promises or inducements have been made to me other than those contained in this
agreement. No one has threatened or forced me in any way to enter into this
agreement. Finally, I am satisfied with the representation of my attorney in this
matter. 4

Il-)6-2090

Date .

 

 

Defendant

I am Ralph Fletcher Hepner‘s attorney. I have carefully discussed every part
of this agreement with my client. Further, I have fully advised my client of his
rights, of possible defenses, of the sentencing provisions, and of the consequences of
entering into this agreement. To my knowledge, my client’s decision to enter into
this agreement is an informed and voluntary one.

\\- 19-2006 Carsaline ta Cpe

Date ELIZABETH LACOSSE
Attorney for Defendant

10

 

 
